*1209OPINION.
Littleton:
The deficiencies for the fiscal years ending February 28, 1919 and 1920, should be redetermined by computing exhaustion, wear and tear of lubricators upon the basis of the March 1, 1913, value thereof, amounting to $107,000, and upon the cost of subsequent additions as set forth in the findings of fact, at 15 per cent per annum upon a straight-line basis. The deduction for exhaustion of the cost of additions made during the years should be averaged for the year in which such additions were made.
The mathematical errors complained of will be automatically eliminated upon the recomputation in accordance with this opinion.
The Board is without jurisdiction to redetermine the amount of overassessments for the ten-month period ending December 31, 1920, and for the calendar year 1921. Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
Order of redetermination will he entered on 15 days’ notice, under Bule 50.